            Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 1 of 67



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


                                             )
Aliaswire, Inc.,                             )       Civil Action No. 6:19-cv-00648
                                             )
                       Plaintiff,            )
                                             )
v.                                           )
                                             )
Branch Banking and Trust Company, and        )
BB&T Corporation,                            )
                                             )
                       Defendants.           )       JURY TRIAL DEMANDED
                                             )


                                         COMPLAINT


       Plaintiff, Aliaswire, Inc. (“Aliaswire”), for its complaint against Defendants, Branch

Banking and Trust Company and BB&T Corporation (collectively “BB&T”), hereby alleges as

follows:

                                         THE PARTIES

       1.       Aliaswire is a Delaware corporation having its principal place of business located

at 152 Middlesex Turnpike, Burlington, Massachusetts 01803.

       2.       Upon information and belief BB&T Corporation (“BB&T Co.”) is a North Carolina

 corporation doing business in this district with its headquarters located at 200 West Second St.,

 Winston-Salem, North Carolina 27101. BB&T Co. is the parent company of Branch Banking

 and Trust Company which does business through approximately 123 financial centers across

 Texas, including at least 21 in this District. Upon information and belief, BB&T Co. may be




                                                 1
            Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 2 of 67



served with process through its registered agent CT Corporation System at 160 Mine Lack Ct.

STE 200, Raleigh, North Carolina 27615.

       3.       Upon information and belief, Branch Banking and Trust Company, (“Branch

Banking”) is a North Carolina business corporation registered with the Texas Secretary of State

to do business in Texas, with its headquarters located at 200 West Second St., Winston-Salem,

North Carolina 27101. Branch Banking has regular and established places of business in this

District including 21 branches in San Antonio, Austin and Bryan-College, for example 1313 SE

Military Dr., San Antonio, Texas 78214; 106 South Saint Mary’s Street, STE 100, San Antonio,

Texas 78205; 803 Castroville Road, STE 322, San Antonio, Texas 78237, among others. Branch

Banking is one of the 15 biggest banks in the State of Texas with approximately 5.3 billion in

deposits statewide as of 2015. Branch Banking may be served with process through its registered

agent, CT Corporation Systems, 1999 Bryan St., STE 900, Dallas, Texas 75201.

                                JURISDICTION AND VENUE

       4.       This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338(a).

       5.       This Court has general personal jurisdiction over BB&T because BB&T is engaged

in substantial and not isolated activity at its regular and established places of business within this

judicial district. This Court has specific jurisdiction over BB&T because BB&T has committed

acts of infringement giving rise to this action and has established more than minimum contacts

within this judicial district, such that the exercise of jurisdiction over BB&T in this Court would

not offend traditional notions of fair play and substantial justice.




                                                 2
            Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 3 of 67



       6.       Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)-(c) and

1400(b) because BB&T maintains regular and established places of business and has committed

acts of patent infringement within this judicial district.

                                  FACTUAL BACKGROUND

       7.       Aliaswire, Inc., was founded by Hossein Mohsenzadeh, a graduate of MIT’s Sloan

School of Business and Massachusetts resident. Hoss, as he often went by, created a user-friendly

yet secure payment solution that was not limited by the ATM or private network of any one bank,

and that did not require disclosing one’s sensitive financial information to the other party or

financial institution in order to facilitate the transfer of funds. Hoss’ inventions subsequently

became the linchpin of Burlington, Massachusetts based Aliaswire, which Hoss began in 2001

with no employees other than himself, and quickly grew to employ over 25 individuals.

       8.       Hoss realized that existing Transaction When Not Present (“TWNP”) systems at

the time posed a dilemma to a target customer (the transferee, or target) of a bank that was seeking

to receive funds from a customer (the transferor) of another bank. Specifically, the transferee had

to choose from among three flawed solutions. It could disclose all of its private financial

information (e.g., bank account numbers) to the transferor, who could be a complete stranger.

This option increased the risk of electronic fraud. The transferee could also sign up with a third-

party payment service, with which the transferor is also registered, such as PayPal, that serves as

a middle-man service between the transferor and the transferee. Like the first option, this second

option required bank account information to be transferred to an entity besides the customer’s

bank (in this case, the sensitive information goes to the middle-man service such as PayPal or

Venmo). This also came with an increased risk of fraud that would materialize, if for example,

the middle-man service were to be hacked. This is not an insignificant risk, as evidenced for



                                                  3
           Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 4 of 67



example, by the middle-man service provider Tio Networks (then owned by PayPal) hack of 2017,

where as many as 1.6 million customer’s personal and financial information was stolen. See, e.g.,

https://www.usatoday.com/story/tech/2017/12/04/paypal-acquired-company-reports-many-1-6-

million-users-breached/919090001/. This second option was also unacceptable, since it required

the transferor and the transferee to sign up with the same third-party middle-man service (e.g., a

Venmo user cannot send money to a PayPal user). If the first and second options were not

acceptable, a third option would be for the transferee use more traditional methods of receiving

funds, which sacrificed speed and ease of use.

      9.       Hoss’ invention solved a problem specific to computer technology, i.e., how to

reduce the potential for fraud in TWNP systems while more easily and more securely

authenticating both parties to the transaction without disclosing private banking information. This

problem is rooted in computer systems because it arises solely in the context of backend computer

systems of financial institutions engaged in money-transfer transactions occurring over a

communications network.

      10.      Hoss’ system enabled banks to use aliases, that were more readily authenticated,

but that were also themselves not particularly confidential, to more rapidly authenticate direct

transfers of funds between one of their own customers and a customer at another trusted bank

without requiring disclosure of confidential information. Because phone numbers and email

addresses have already been semi-authenticated by wireless providers or service providers, in that

when first established each is linked to a particular customer, they can serve as the basis for a

secure yet convenient aliasing scheme as describe by Hoss.

      11.      BB&T’s payment systems and solutions allows its customers to directly transfer

funds to customers of other banks using a nationwide digital payments network run by most



                                                 4
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 5 of 67



American banks, including BB&T. That network is called “Zelle”. Zelle integrates directly with

BB&T’s servers. The part of Zelle that serves BB&T’s customers is maintained by BB&T itself.

In this way, BB&T enables its Texas customers, including the ones residing in this district, to

transfer funds to customers of other banks without having to disclose their private banking

information to anyone outside their own bank.

                                   THE PATENTS-IN-SUIT

       12.    On January 1, 2013, the Patent and Trademark Office (PTO) issued United States

Patent No. 8,346,659 (“the ‘659 patent”), titled SECURE AUTHENTICATION AND

PAYMENT SYSTEM. The ‘659 patent is presumed valid and enforceable. A copy of the ‘659

patent is attached as Exhibit A.

       13.    Aliaswire is the owner and assignee of all rights, title and interest in and to the ‘659

patent and holds all substantial rights therein, including the right to grant licenses, to exclude

others, and to enforce and recover past damages for infringement of the ‘659 patent.

       14.    On June 20, 2017, the PTO issued United States Patent No. 9,684,899 (“the‘899

patent”), titled SECURE AUTHENTICATION AND PAYMENT SYSTEM. The ‘899 patent is

presumed valid and enforceable. A copy of the ‘899 patent is attached as Exhibit B.

       15.    Aliaswire is the owner and assignee of all rights, title and interest in and to the ‘899

patent and holds all substantial rights therein, including the right to grant licenses, to exclude

others, and to enforce and recover past damages for infringement of the ‘899 patent.

       16.    On September 19, 2017, the PTO issued United States Patent No. 9,767,455 (“the

‘455 patent”), titled SECURE AUTHENTICATION AND PAYMENT SYSTEM. The ‘455

patent is presumed valid and enforceable. A copy of the ‘455 patent is attached as Exhibit C.




                                                 5
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 6 of 67



       17.     Aliaswire is the owner and assignee of all rights, title and interest in and to the ‘455

patent and holds all substantial rights therein, including the right to grant licenses, to exclude

others, and to enforce and recover past damages for infringement of the ‘455 patent.

       18.     On November 13, 2018, the PTO issued United States Patent No. 10,127,550 (“the

‘550 patent”), titled SECURE AUTHENTICATION AND PAYMENT SYSTEM. The ‘550

patent is presumed valid and enforceable. A copy of the ‘550 patent is attached as Exhibit D.

       19.     Aliaswire is the owner and assignee of all rights, title and interest in and to the ‘550

patent and holds all substantial rights therein, including the right to grant licenses, to exclude

others, and to enforce and recover past damages for infringement of the ‘550 patent.

       20.     On November 5, 2019, the PTO issued United States Patent No 10,467,621 (“the

‘621 patent”), titled SECURE AUTHENTICATION AND PAYMENT SYSTEM. The ‘621

patent is presumed valid and enforceable. A copy of the ‘621 patent is attached as Exhibit E.

       21.     The inventions of the ‘659 patent, ‘899 patent, ‘455 patent, ‘550 patent and ‘621

patent were invented by Hoss and later assigned to Aliaswire, Inc., the company he founded. Since

inception, Aliaswire has been recognized as a leader in mobile/online payment processing and

authentication. Hoss played a seminal role in the company’s success.

                                        COUNT I
                      (BB&T’s Infringement of U.S. Patent No. 8,346,659)

       22.     Paragraphs 1-21 are reincorporated by reference as if fully set forth herein.

       23.     The elements claimed by the ‘659 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘659 patent claims and teaches, inter alia, an improved system to process

and authenticate a TWNP between an originator and a target. The invention improved upon then

existing transaction authentication methods and systems, which were cumbersome, required


                                                  6
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 7 of 67



extensive disclosure of personal financial information, took several days to process and/or

provided insufficient mechanisms by which an originating/target bank could verify individual

transactions.   The Hoss system uses an aliasing scheme through which party identity and

transaction details could be verified and authenticated. This is accomplished by using unique alias

information for each party, and a “facilitator” server containing such alias information and other

non-sensitive transaction information, which could be used to verify the transaction in near real-

time, without an originating bank or customer having to provide sensitive bank account and other

financial information to a target bank or customer.

       24.      Instead of having to arrange a wire transfer by informing the originating bank of

the target’s name, bank account number, bank routing number, address, target bank name etc., a

consumer or business wishing to transfer funds to a target customer or business simply had to

provide an originator and target alias that could be authenticated by the facilitator server, but that

was itself not sensitive financial information that the target/originator wishes to keep confidential.

Upon authentication by one of the member banks, that bank provided a guarantee that the

transaction was valid, which meant that the funds could be made available substantially

immediately, dispensing with the need for sensitive disclosures and complicated and lengthy

approval processes, while also providing increased security.

       25.      Compared to the prior art, the claimed system for payment authentication and

processing is more resilient against fraud because nothing is exchanged during the transaction

process that could increase the risk of unauthorized transfers. The alias used to facilitate transfers

in Hoss’ system, which could be an email address or phone number, by itself cannot be used to

facilitate unauthorized transfers. Hoss’ system uses an aliasing database which requires only non-

sensitive information to be exchanged over the communications network and reconciles transfer



                                                  7
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 8 of 67



details using confidential information that is handled only by the customer’s own bank. Such a

system is highly resistant to man-in-the-middle attacks and/or spoofing. Thus, Hoss’ invention

improved TWNP systems by the use of such aliases, allowing for smaller more efficient databases

in place of large and disparate institution specific databases, as well as avoiding interoperability

issues between previously proprietary transaction systems.

       26.     The invention represented a technical solution to an unsolved technological

problem. The written description of the ‘659 patent describes, in technical detail, each of the

limitations in the claims, allowing a person of skill in the art to understand what those limitations

cover, and therefore what was claimed, and to also understand how the non-conventional and non-

generic ordered combination of the elements of the claims differ markedly from what had been

conventional or generic in the industry at the time of the inventions of the ‘659 patent.

       27.     For instance, the claims cover a specific and discrete way to address the problem

of reducing fraud and more easily and more securely authenticating transactions in TWNP

systems. The invention’s solution to this problem is a system that replaces use of private banking

information with machine-generated and pre-authenticated aliases to authorize and initiate the

transaction directly between financial institutions.

       28.     More particularly, the inventions disclosed in the ‘659 patent include transforming

non-sensitive user identifying information into an encoded alias which can be efficiently stored in

a shared database that is accessible by a number of banks nationwide. The non-sensitive alias

information is used by a transferor bank customer (the originator) to identify itself and recipient

of transfer requests (e.g., by providing a party alias). When payment is sent to a customer of a

bank that has integrated the shared database, the alias is used to authenticate the originator and the

recipient by matching the information received by the originator or recipient with the identification



                                                  8
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 9 of 67



stored in the specialized “alias” database. In this manner, financial institutions are assured that the

originator and recipient are authorized users. Thereafter, the banks can facilitate the transfer in

near real-time, using existing electronic fund transfer technologies, with limited risk that the

transaction is fraudulent, and without forcing one customer to share its confidential banking

information with the other customer. Moreover, from the user’s perspective, the process is

unobtrusive, fast and convenient, improving user adoption while still providing increased security.

While having wide-ranging implications for the financial industry, the solutions described in the

‘659 patent are narrowly tailored to the specific fund transfer problems identified above, and thus

do not preempt the entire field of securely transferring funds without requiring a transferee

customer to share its sensitive financial information with a transferor customer.

       29.     The claims of the ‘659 patent each recite authenticating that an originator

(transferor) is authorized to conduct a transaction (transfer funds) based on a comparison with

previously stored credentials in an authorized user database. Receiving at a server one or more

messages including an alias and payment amount; retrieving financial account information (e.g.,

indication of receiving bank/financial institution) relating to the target (transferee) stored in said

database, and based on the originator and target information sent to/received at the server,

providing instructions to transfer the desired sum.

       30.     The system covered by the asserted claims differs markedly from the conventional

and generic systems in use at the time of this invention, which inter alia lacked the claimed

combination of authorized user database, aliasing information, authenticating base upon

comparison of said alias information in a database and instructing funds to be transferred from one

financial account to another.




                                                  9
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 10 of 67



        31.     The ‘659 patent is drawn to solving the specific, technical problem of reducing the

potential for fraud in TWNP systems while more easily and more securely authenticating the

transaction, particularly in a mobile computing environment and/or over a public communications

network, without the disclosure of private banking information. Consistent with the problem

addressed being rooted in such TWNP systems, the ‘659 patent’s solutions of replacing private

banking information with machine generated, pre-authenticated aliases to facilitate a direct transfer

between financial institutions are also rooted in that same technology and cannot be performed

with pen and paper or in the human mind. For example, a human cannot use a machine generated

alias, which requires a specific sequence of numeric or alpha-numeric characters to identify a

desired transferee, never mind authenticate the transaction directly to that transferee’s financial

institution without requiring the transferee to disclose its private banking information outside of

its financial institution.

        32.     As noted in the patent’s specification, the invention’s benefits include removing the

inherent susceptibility of fraud in communications via public data networks, such as the Internet;

reducing the computing power and complexity required for authentication where very large

institution specific databases were previously used; and enabling near real-time money transfers

directly between financial institutions that maintain private banking networks incapable of

integrating with each other.

        33.     BB&T has directly infringed, and continues to directly infringe, literally and/or by

the doctrine of equivalents, individually and/or jointly, at least claims 1 and 31 of the ‘659 patent

by making, using, testing, selling, offering for sale and/or importing into the United States products

and/or services covered by one or more claims of the ‘659 patent. BB&T’s products and/or

services that infringe the ‘659 patent include, but are not limited to, its “U” mobile application P2P



                                                 10
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 11 of 67



payment system referred to as “Send Money with Zelle”, and any other BB&T products and/or

services, either alone or in combination, that operate in substantially the same manner.

        34.     Claim 1 of the ‘659 patent is reproduced below:

                1. A method of conducting a financial transaction between an originator and
        a target comprising:
                authenticating that the originator is authorized to conduct the said financial
        transaction based on credentials previously stored in an authorized user database;
              receiving at a server one or more messages that include at least an alias and
        a payment amount;
               retrieving target financial account information previously stored from a
        database based on the said alias;
                providing instructions to transfer the payment amount from an originator
        financial account to a target financial account by the server based on target financial
        account information identified by the alias.

       35.      BB&T’s mobile banking smartphone application “U” in combination with BB&T’s
backend servers as integrated with the Zelle Alias Directory performs a method of conducting a
financial transaction between an originator and a target as claimed in the ‘659 patent. For example,
the BB&T “send money with Zelle” P2P payment function enables sending money (financial
transaction) from an initiator’s BB&T bank account (originator) to a recipient’s bank account
(target), as illustrated below:




                                                  11
        Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 12 of 67




      36.      Following the above example, BB&T authenticates the initiating party (originator)

based on credentials stored in a customer database (authorized user database):




                                               12
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 13 of 67




      37.      Furthermore, when the originator has been authenticated as an authorized user,

BB&T’s backend servers as integrated with the Zelle Alias Directory receive message(s) including

an alias representing the desired recipient (e.g., email address, telephone number, token, etc.) and

the amount to be transferred:




                                                13
                Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 14 of 67



 Security-
 Zelle was developed by the banking industry and benefits from the industry's cybersecurity
 expertise. Financial institutions in the network do not share customers' account information with
 each other, so the risk of account information being captured in-flight or at rest is decreased.
 Customers that access Ze lle through their bank's mobile app need provide no sensitive account
 information. Those who use the standalone app need only share debit card information. The Zelle
 Alias directory used to facilitate payments only includes the phone numbers and emails associated
 with Zelle profiles.

 a. BB&T has partnered with the Zelle® Network ("Zelle") to enable a convenient way to transfer
 money between you and others who are enrolled directly with Zelle or enrolled with another
 fmancial institution that partners with Zelle (each, a ·user") using aliases. such as email addresses
 or mobile phone numbers (the ·service") We will refer to financial institutions that have partnered
 with Zelle as "Network Banks."


Recipient information refers to informat ion about a recipient used to
properly direct payment to the recipient and permit the recipient t o identify
the correct recipient account.




                                                               e
                                                    Authentication Services
                                                                                                        ~
                                                                                                 Identity Services
                                                                                                                                     ~
                                                                                                                              Decision Services

                                                    Persistent Device ID.IFingerprint            10 Confidence and Zelia
                                                                                                   Behavioral HIStory
                                                                                                                                      Scoring
                                                                                                                                                           ]
                     ~bl~
     Card
   Enrollment                                                  Location                               MNOidentity                     Rules

                                                      On Device Data Capture -
                                                                                            Device Reputation Consortium           Risk Polcies
                                                    Accelerometer, Battery, Profile
     Login                                          Threat Detection- Ja ibfoken,
                                                                                                                           hvestlgator Su~ Functionality
                                                           Rooted, Malware


   Transfer          lzeurl                              PKI Certificate Store


                                                   MNO Networlc Authentication and
                                                                                                        10101010

                                                                                                        001~
                                                                                                           1
                                                                                                        0011
                                                                                                                                     ~
                                                     persistent device binding                     Transactional                    Partners
                                                     Status - Active Account, Port
                                                                                                     Fusion Score            Visa & MasterCard resuhs


                                                                                                                                   ...
                                                                Status


                                                                                                    Data Augmentahon
                                                                                        Result




 Sender identifies the name of recipient, recipient's cel l phone or
 email address (each a "token"), and the amount of the
 payment. (Name not used for verification purposes.)

          38.       BB&T’s backend servers as integrated with the Zelle Alias Directory (database)

further retrieve information indicating the recipient’s financial institution and/or that it has a valid




                                                                        14
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 15 of 67



pay-to account (target financial account information), which is associated with the previously

received target alias (e.g., email address, telephone number, token, etc.):




      39.      BB&T’s backend servers as integrated with the Zelle Alias Directory also provide

instructions to transfer the indicated funds from the initiator’s “pay-from” account (originator

financial account) to the recipient’s financial institution and/or “pay-to” account (target financial

account) based on the indication of a valid “pay-to” account being associated with the initiator’s

alias as described above:




                                                 15
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 16 of 67




      40.      Additionally, BB&T has been, and currently is, an active inducer of infringement

of the ‘659 patent under 35 U.S.C. § 271(b) and contributory infringement of the ‘659 patent under

35 U.S.C. § 271(c) literally and/or by the doctrine of equivalents.

      41.      With knowledge of the ‘659 patent, BB&T has actively induced, and continues to

actively induce, infringement of the ‘659 patent by intending that others use, offer for sale, or sell

in the United States, products and/or services covered by one or more claims of the ‘659 patent,

including but not limited to BB&T’s “U” mobile application P2P functionality as integrated with

Zelle, and any BB&T product and/or service, alone or in combination, that operates in materially

the same manner. BB&T provides such products and/or services to others, such as customers,


                                                 16
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 17 of 67



who, in turn, use, provision for use, offer for sale, or sell in the United States products and/or

services that directly infringe one or more claims of the ‘659 patent.

      42.      BB&T has actual knowledge of the ‘659 patent since at least as early as the service

upon BB&T of this Complaint. By the time of trial, BB&T will have known and intended (since

receiving such notice) that its continued actions would infringe and actively induce and contribute

to the infringement of one or more claims of the ‘659 patent.

      43.      BB&T has committed, and continues to commit, affirmative acts that cause

infringement of one or more claims of the ‘659 patent with knowledge of the ‘659 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more claims

of the ‘659 patent. BB&T induces such acts of infringement by its affirmative actions of

intentionally providing software components that when used in their normal and customary way

as desired and intended by BB&T, infringe one or more claims of the ‘659 patent and/or by directly

or indirectly providing instructions on how to use its products and/or services in a manner or

configuration that infringes one or more claims of the ‘659 patent, including those found at one or

more of the following:

•      https://www.bbt.com/online-access/online-banking/send-money-with-zelle.html

•      https://www.bbt.com/online-access/online-banking/u-by-bbt-video-demos.html

•      https://www.bbt.com/online-access/mobile-banking.html

•      https://apps.apple.com/us/app/u-digital-banking/id995112030

•      https://www.bbt.com/online-access/mobile-banking/mobile-faq.html

      44.      BB&T has also contributed to, and continues to contribute to, the infringement of

the ‘659 patent by others by knowingly providing products and/or services that, when installed and

configured result in a system as intended by BB&T, directly infringe one or more claims of the



                                                17
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 18 of 67



‘659 patent by a third party, and which have no substantial non-infringing uses, or include a

separate and distinct software module described above that is especially made or especially

adapted for use in infringement of the ‘659 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      45.      As a result of BB&T’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                        COUNT II
                      (BB&T’s Infringement of U.S. Patent No. 9,684,899)

      46.      Paragraphs 1-45 are reincorporated by reference as if fully set forth herein.

      47.      The elements claimed by the ‘899 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘899 patent claims and teaches, inter alia, an improved way to process and

authenticate a Transaction When Not Present (“TWNP”) between two parties. The invention

improved upon then existing transaction authentication methods and systems, which were

cumbersome, required extensive disclosure of personal financial information, took several days to

process and/or provided insufficient mechanisms by which an originating/target bank could verify

individual transactions, with an aliasing scheme through which party identity and transaction

details could be verified and authenticated.

      48.      The invention further improved upon prior systems and methods by providing a

mechanism whereby even a target (e.g., recipient) not previously registered with a payment

network could receive transferred funds. This was accomplished by using a unique alias for each

party and a “facilitator” server containing alias information and other non-sensitive transaction

information which could be used to verify the transaction in near real-time, without an originator




                                                18
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 19 of 67



or target having to provide its sensitive bank account and other financial information outside of its

financial institution.

       49.      In the event of an intended target not being registered with a payment network, the

invention teaches a system and method by which the target is notified of the pending transfer and

provided instructions to retrieve the transferred funds, again, without disclosing secure financial

information outside of the recipient’s financial institution.

       50.      Instead of having to arrange a wire transfer by informing the originating bank of

the target’s name, bank account number, bank routing number, address, target bank name etc., a

consumer or business wishing to transfer funds to a target customer or business simply had to

provide an originator and target alias and other non-sensitive information to be authenticated by

the facilitator server, but that was itself not sensitive financial information that the target/originator

wishes to keep confidential. Upon authentication by one or both of the member banks, that bank

was provided a guarantee that the transaction was valid, and the funds could be made available

substantially immediately, thereby dispensing with the need for sensitive disclosures and

complicated and lengthy approval processes, while also providing increased security.

       51.      Compared to the prior art, the claimed system for payment authentication and

processing is more resilient against fraud because nothing is exchanged during the transaction

process that could increase the risk of unauthorized transfers. The alias used to facilitate transfers

in Hoss’ system, which could be an email address or phone number for example, by itself cannot

be used to facilitate unauthorized transfers. Hoss’ system uses an aliasing database which requires

only non-sensitive information to be exchanged over the communications network and reconciles

transfer details using confidential information that is handled only by the customer’s own bank.

Such a system is highly resistant to man-in-the-middle attacks and/or spoofing.



                                                   19
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 20 of 67



      52.      The invention represented a technical solution to an unsolved technological

problem. The written description of the ‘899 patent describes, in technical detail, each of the

limitations in the claims, allowing a person of skill in the art to understand what those limitations

cover, and therefore what was claimed, and to also understand how the non-conventional and non-

generic ordered combination of the elements of the claims differ markedly from what had been

conventional or generic in the industry at the time of the inventions of the ‘899 patent.

      53.      For instance, the inventions disclosed in the ‘899 patent include transforming non-

sensitive user identifying information into an encoded alias which can be efficiently stored in a

shared database that is accessible by a number of banks nationwide. The non-sensitive alias

information is used by a transferor bank customer (the originator) to identify itself and recipient

of transfer requests (e.g., by providing a party alias). When payment is sent to a customer of a

bank that has integrated the shared database, the alias is used to authenticate the originator and the

recipient by matching the information received by the originator or recipient with the identification

stored in the specialized “alias” database. In this manner, financial institutions are assured that the

originator and recipient are authorized users. Thereafter, the banks can facilitate the transfer in

near real-time, using existing electronic fund transfer technologies, with limited risk that the

transaction is fraudulent, and without forcing one customer to share its confidential banking

information with the other customer. Moreover, from the user’s perspective, the process is

unobtrusive, fast and convenient, improving user adoption while still providing increased security.

While having wide-ranging implications for the financial industry, the solutions described in the

‘899 patent are narrowly tailored to the specific fund transfer problems identified above, and thus

do not preempt the entire field of securely transferring funds without requiring a transferee

customer to share its sensitive financial information with a transferor customer.



                                                  20
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 21 of 67



      54.      More specifically, the claims of the ‘899 patent recite sending from a server to a

client device a message using an alias previously assigned by the server and stored in a database,

where the message provides instructions for a target (recipient/transferee) to access the server to

receive a payment amount. Further, the claims of the ‘899 patent recite receiving, at the server

from the client device, one or more messages including an alias and a transaction identifier from

the target for the transaction; authenticating, by the server, the one or more messages by searching

for the previously stored alias and transaction identifier associated with the alias in the database

that matches the received alias and transaction identifier; where the alias identifies a party to the

transaction and the transaction identifier identifies the transaction.

      55.      Certain embodiments of the invention also include target financial account

information being received at the server; linking the target financial account information to the

alias stored in the database; and in response to the authenticating, providing instructions to transfer

the payment from an originator financial account to a target financial account.

      56.      The system covered by the asserted claims differs markedly from the conventional

and generic systems in use at the time of this invention, which inter alia lacked the claimed

combination of facilitating server, previously assigned alias, generated transaction identifier,

instructions for a target to receive the payment, and authentication based on matching received and

previously stored alias and transaction identifier.

      57.      The ‘899 patent is drawn to solving the specific, technical problem of reducing the

potential for fraud in TWNP systems while more easily and more securely authenticating the

transaction, particularly in a mobile computing environment and/or over a public communications

network, without the disclosure of private banking information. Consistent with the problem

addressed being rooted in such TWNP systems, the ‘899 patent’s solutions of replacing private



                                                  21
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 22 of 67



banking information with machine generated, pre-authenticated aliases to facilitate a direct transfer

between financial institutions are also rooted in that same technology and cannot be performed

with pen and paper or in the human mind. For example, a human cannot use a machine generated

alias, which requires a specific sequence of numeric or alpha-numeric characters to identify a

desired transferee, never mind authenticate the transaction directly to that transferee’s financial

institution without requiring the transferee to disclose its private banking information outside of

its financial institution.

       58.      As noted in the patent’s specification, the invention’s benefits include removing the

inherent susceptibility to fraud in communications via public data networks, such as the Internet;

reducing the computing power and complexity required for authentication where very large

institution specific databases were previously used; and enabling near real-time money transfers

directly between financial institutions that maintain private banking networks incapable of

integrating with each other.

       59.      BB&T has directly infringed, and continues to directly infringe, literally and/or by

the doctrine of equivalents, individually and/or jointly, at least claims 10, 11-12 and 15 of the ‘899

patent by making, using, testing, selling, offering for sale and/or importing into the United States

products and/or services covered by one or more claims of the ‘899 patent. BB&T’s products

and/or services that infringe the ‘899 patent include, but are not limited to, its “U” mobile

application P2P payment system referred to as “Send Money with Zelle”, and any other BB&T

products and/or services, either alone or in combination, that operate in substantially the same

manner.

       60.      Claim 10 of the ‘899 patent is reproduced below:

                10. A method comprising:



                                                 22
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 23 of 67



               sending, from a server, a message to a client device using an alias previously
       assigned by the server and stored in a database, wherein the message provides
       instructions for a target to access the server to receive a payment amount for a
       transaction and the message includes a transaction identifier generated for the
       transaction;
               receiving, at the server from the client device, one or more messages
       including at least an alias and the transaction identifier from the target for the
       transaction; and
               authenticating, by the server, the one or more messages from the client
       device by searching for the previously stored alias and the generated transaction
       identifier associated with the alias in the database that matches the received alias
       and the received transaction identifier in the one or more messages,
               wherein the alias identifies a party to the transaction and the transaction
       identifier identifies the transaction.

      61.      BB&T’s mobile banking smartphone application in combination with BB&T’s
backend servers as integrated with the Zelle Alias Directory performs a method comprising
sending, from a server, a message to a client device using an alias previously assigned by the server
and stored in a database, wherein the message provides instructions for a target to access the server
to receive payment and includes a generated transaction identifier, as claimed in the ‘899 patent.
      62.      For example, the BB&T “U” mobile application’s “send money with Zelle” P2P
payment function provides for an initiating transferor to send funds to a recipient transferee via
the BB&T backend servers as integrated with Zelle. The BB&T backend servers as integrated
with Zelle Alias Directory can operate to store an alias for the target along with a transaction
identifier, and further, send a message with instructions regarding accessing the transfer to the
transferee’s client device (e.g., mobile phone) as illustrated below:




                                                 23
Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 24 of 67




                              24
           Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 25 of 67



      63.      BB&T’s backend servers as integrated with the Zelle Alias Directory receives one

or more messages from the client device (e.g., transferee’s mobile phone) which includes an alias

for the target and the transaction identifier generated when the transferor submitted the transfer

request:




      64.      Furthermore, the BB&T backend as integrated with the Zelle Alias Directory

authenticates the one or more messages from the client device by searching for the alias and

transaction identifier in the database that matches the alias and transaction identifier received from

the client device:


                                                 25
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 26 of 67




       65.      In addition, the alias identifies the target transferee (party to the transaction) and

the transaction identifier identifies the particular transaction:



                                                   26
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 27 of 67




      66.      Additionally, BB&T has been, and currently is, an active inducer of infringement

of the ‘899 patent under 35 U.S.C. § 271(b) and contributory infringement of the ‘899 patent under

35 U.S.C. § 271(c) literally and/or by the doctrine of equivalents.

      67.      With knowledge of the ‘899 patent, BB&T has actively induced, and continues to

actively induce, infringement of the ‘899 patent by intending that others use, offer for sale, or sell

in the United States, products and/or services covered by one or more claims of the ‘899 patent,



                                                 27
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 28 of 67



including but not limited to BB&T’s “U” mobile application P2P functionality as integrated with

Zelle, and any BB&T product and/or service, alone or in combination, that operates in materially

the same manner. BB&T provides such products and/or services to others, such as customers,

who, in turn, use, provision for use, offer for sale, or sell in the United States products and/or

services that directly infringe one or more claims of the ‘899 patent.

      68.      BB&T has actual knowledge of the ‘899 patent since at least as early as the service

upon BB&T of this Complaint. By the time of trial, BB&T will have known and intended (since

receiving such notice) that its continued actions would infringe and actively induce and contribute

to the infringement of one or more claims of the ‘899 patent.

      69.      BB&T has committed, and continues to commit, affirmative acts that cause

infringement of one or more claims of the ‘899 patent with knowledge of the ‘899 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more claims

of the ‘899 patent. BB&T induces such acts of infringement by its affirmative actions of

intentionally providing software components that when used in their normal and customary way

as desired and intended by BB&T, infringe one or more claims of the ‘899 patent and/or by directly

or indirectly providing instructions on how to use its products and/or services in a manner or

configuration that infringes one or more claims of the ‘899 patent, including those found at one or

more of the following:

•      https://www.bbt.com/online-access/online-banking/send-money-with-zelle.html

•      https://www.bbt.com/online-access/online-banking/u-by-bbt-video-demos.html

•      https://www.bbt.com/online-access/mobile-banking.html

•      https://apps.apple.com/us/app/u-digital-banking/id995112030

•      https://www.bbt.com/online-access/mobile-banking/mobile-faq.html



                                                28
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 29 of 67



      70.      BB&T has also contributed to, and continues to contribute to, the infringement of

the ‘899 patent by others by knowingly providing products and/or services that, when installed and

configured result in a system as intended by BB&T, directly infringe one or more claims of the

‘899 patent by a third party, and which have no substantial non-infringing uses, or include a

separate and distinct software module described above that is especially made or especially

adapted for use in infringement of the ‘899 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      71.      As a result of BB&T’s acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

                                       COUNT III
                      (BB&T’s Infringement of U.S. Patent No. 9,767,455)

      72.      Paragraphs 1-71 are reincorporated by reference as if fully set forth herein.

      73.      The elements claimed by the ‘455 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘455 patent claims and teaches, inter alia, an improved way to process and

authenticate a TWNP between parties. The invention improved upon then existing transaction

authentication methods and systems, which were cumbersome, required extensive disclosure of

personal financial information, took several days to process and/or provided insufficient

mechanisms by which an originating/target bank could verify individual transactions, with an

aliasing scheme through which party identity and transaction details could be verified and

authenticated. This is accomplished by using a unique telephone identifier and alias to identify a

transferee/recipient, transaction identifier, resource identifier, as well as a “facilitator” server

containing alias information and other non-sensitive transaction information which could be used




                                                29
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 30 of 67



to verify the transaction in near real-time, without an originating bank or customer having to

provide sensitive bank account and other financial information to a target bank or customer.

       74.     Instead of having to arrange a wire transfer by informing the originating bank of

the target’s name, bank account number, bank routing number, address, target bank name etc., a

consumer or business wishing to transfer funds to a target customer or business

(transferee/recipient) simply had to provide the party’s telephone number, alias and resource

identifier that could be authenticated by the facilitator server, but that was itself not sensitive

financial information that the target/originator wishes to keep confidential. Upon authentication

by one of the member banks, that bank provided a guarantee that the transaction was valid, and

the funds could be made available substantially immediately, thereby dispensing with the need for

sensitive disclosures and complicated and lengthy approval processes.

       75.     Compared to the prior art, the claimed system for payment authentication and

processing is more resilient against fraud because nothing is exchanged during the transaction

process that could increase the risk of unauthorized transfers. The alias used to facilitate transfers

in Hoss’ system, which could be an email address or phone number, by itself cannot be used to

facilitate unauthorized transfers. Hoss’ system uses an aliasing database which requires only non-

sensitive information to be exchanged over the communications network and reconciles transfer

details using confidential information that is handled only by the customer’s own bank. Such a

system is highly resistant to man-in-the-middle attacks and/or spoofing. Thus, Hoss’ invention

improved TWNP systems by the use of such aliases, allowing for smaller more efficient databases

in place of large and disparate institution specific databases, as well as avoiding interoperability

issues between previously proprietary transaction systems.




                                                 30
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 31 of 67



       76.     The invention represented a technical solution to an unsolved technological

problem. The written description of the ‘455 patent describes, in technical detail, each of the

limitations in the claims, allowing a person of skill in the art to understand what those limitations

cover, and therefore what was claimed, and to also understand how the non-conventional and non-

generic ordered combination of the elements of the claims differ markedly from what had been

conventional or generic in the industry at the time of the inventions of the ‘455 patent.

       77.     For instance, the claims cover a specific and discrete way to address the problem

of reducing fraud and more easily and more securely authenticating transactions in TWNP

systems. The invention’s solution to this problem is a system that replaces use of private banking

information with machine-generated and pre-authenticated aliases to authorize and initiate the

transaction directly between financial institutions.

       78.     More particularly, the inventions disclosed in the ‘455 patent include transforming

non-sensitive user identifying information into an encoded alias which can be efficiently stored in

a shared database that is accessible by a number of banks nationwide. The non-sensitive alias

information is used by a transferor bank customer (the originator) to identify itself and recipient

of transfer requests (e.g., by providing a party alias). When payment is sent to a customer of a

bank that has integrated the shared database, the alias is used to authenticate the originator and the

recipient by matching the information received by the originator or recipient with the identification

stored in the specialized “alias” database. In this manner, financial institutions are assured that the

originator and recipient are authorized users. Thereafter, the banks can facilitate the transfer in

near real-time, using existing electronic fund transfer technologies, with limited risk that the

transaction is fraudulent, and without forcing one customer to share its confidential banking

information with the other customer. Moreover, from the user’s perspective, the process is



                                                  31
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 32 of 67



unobtrusive, fast and convenient, improving user adoption while still providing increased security.

While having wide-ranging implications for the financial industry, the solutions described in the

‘455 patent are narrowly tailored to the specific fund transfer problems identified above, and thus

do not preempt the entire field of securely transferring funds without requiring a transferee

customer to share its sensitive financial information with a transferor customer.

       79.      The claims of the ‘455 patent recite receiving, at a server from a client device (e.g.,

mobile phone), one or more messages including a resource identifier, telephone identifier, and

alias assigned by the server. Transforming, by the server, the telephone identifier and the alias

from a message structure to a database structure; authenticating, by the server, the message by

searching for a stored alias and transaction identifier associated with the alias in a database that

matches the alias and telephone identifier; and in response to authenticating, authorizing a transfer

of resources.

       80.      The system covered by the asserted claims differs markedly from the conventional

and generic methods in use at the time of this invention, which inter alia lacked the claimed

combination of telephone identifier, resource identifier, transaction identifier, aliasing

information, authenticating base upon matching said alias, telephone identifier and transaction

identifier from a database, and authorizing the transfer in response.

       81.      The ‘455 patent is drawn to solving the specific, technical problem of reducing the

potential for fraud in TWNP systems while more easily and more securely authenticating the

transaction, particularly in a mobile computing environment and/or over a public communications

network, without the disclosure of private banking information. Consistent with the problem

addressed being rooted in such TWNP systems, the ‘455 patent’s solutions of replacing private

banking information with machine generated, pre-authenticated aliases to facilitate a direct transfer



                                                  32
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 33 of 67



between financial institutions are also rooted in that same technology and cannot be performed

with pen and paper or in the human mind. For example, a human cannot use a machine generated

alias, which requires a specific sequence of numeric or alpha-numeric characters to identify a

desired transferee, never mind authenticate the transaction directly to that transferee’s financial

institution without requiring the transferee to disclose its private banking information outside of

its financial institution.

        82.     As noted in the patent’s specification, the invention’s benefits include removing the

inherent susceptibility of fraud in communications via public data networks, such as the Internet;

reducing the computing power and complexity required for authentication where very large

institution specific databases were previously used; and enabling near real-time money transfers

directly between financial institutions that maintain private banking networks incapable of

integrating with each other.

        83.     BB&T has directly infringed, and continues to directly infringe, literally and/or by

the doctrine of equivalents, individually and/or jointly, at least claim 1 of the ‘455 patent by

making, using, testing, selling, offering for sale and/or importing into the United States products

and/or services covered by one or more claims of the ‘455 patent. BB&T’s products and/or

services that infringe the ‘455 patent include, but are not limited to, its “U” mobile application P2P

payment system referred to as “Send Money with Zelle”, and any other BB&T products and/or

services, either alone or in combination, that operate in substantially the same manner.

        84.     Claim 1 of the ‘455 patent is reproduced below:

                1. A method comprising:
               receiving, at a server from a client device, one or more messages including
        a resource identifier, a telephone identifier, and an alias assigned by the server;
              transforming, by the server, the telephone identifier and the alias from the
        message data structure to a database data structure;


                                                 33
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 34 of 67



               authenticating, by the server, the message from the client device by
       searching for a stored alias and a stored transaction identifier associated with the
       alias in a database that matches the alias and telephone identifier in the message;
       and
               in response to authenticating the message, authorizing, by the server, a
       transfer of a resource.

      85.      BB&T’s “U” mobile banking smartphone application in combination with BB&T’s
backend servers as integrated with the Zelle Alias Directory performs a method comprising
receiving from a client device (e.g., mobile phone) one or more messages including a resource
identifier (monetary amount), telephone identifier (phone number), and an alias assigned by the
server, as illustrated below:




                                               34
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 35 of 67




      86.      BB&T’s backend servers as integrated with the Zelle Alias Directory transforms

the telephone identifier and alias into a database data structure, and authenticates the message by

searching for a stored alias and stored transaction identifier (representation of said transfer)

associated with the alias in a database that matches the alias and telephone identifier:




                                                 35
Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 36 of 67




                              36
               Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 37 of 67



        87.         Furthermore, BB&T’s backend servers as integrated with the Zelle Alias Directory

authorize the transfer of the desired amount from the transferor to the transferee in response to

authenticating the information from the received message:

 Security -
 Zelle was developed by the banking industry and benefits from the industry's cybersecurity
 expertise. Financial institutions in the network do not share customers' account information with
 each o ther, so the risk of account information being captured in-flight or at rest is decreased.
 Customers that access Ze lle thro ugh their bank's mobile app need provide no sensitive account
 information. Those who use the standalone app need only share debit card information. The Zelle
 Alias directory used to facilitate payments o nly includes the phone numbers and emai.ls associated
 with Zelle profiles.

 a. BB&T has partnered with the Zelle® Network ("Zelle") to enable a convenient way to transfer
 money between you and others who are enrolled directly with Zelle or enrolled with another
 fmancial institution that partners with Zelle (each, a ·user") using aliases, such as email addresses
 or mobile phone numbers (the "Service"). We will refer to financial institutions that have partnered
 with Zelle as "Network Banks."


Recipient informat ion refers to in format ion about a recipient used to
properly direct payment to the recipient and permit the recipient t o identify
the correct recipient account.




                                                                    e
                                                        Authentication Services                       Identity Services             Decision Services

                                                        Persistent Device IOt'F11gerprint             10 Conrldenee and Zelle
                                                                                                         BehaVIOral H•story




                       ~Fd-=
       Card
     Enrollment                                                     Location                                 MNO idenlity


                                                           On Device Data Capture -
                                                                                                Device Reputation Consortium
                                                         Accelerometer. Battery, Profile
       Login
                                                         Threat Detection- Jaibroken.                                           ~vesUgator Support Functionality
                                                               Rooted. Matware



      Transfer         lzeurl                                 PKI Certfficate Store


                                                        MNO Network Authentication and
                                                                                                               10 10 1010
                                                                                                               001~
                                                                                                               0011~
                                                           persistent device binding                    Transactional                     Partners
                                                          Status- Active Account, Port
                                                                                                             Fusion Score          Visa & Mastercard resutts
                                                                    Status



                                                   Data Collect1on                                       I   ~ ~   •   '    .            Data Evaluat1on

                                                                                            Resu lt




                                                                        37
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 38 of 67




      88.      Additionally, BB&T has been, and currently is, an active inducer of infringement

of the ‘455 patent under 35 U.S.C. § 271(b) and contributory infringement of the ‘455 patent under

35 U.S.C. § 271(c) literally and/or by the doctrine of equivalents.

      89.      With knowledge of the ‘455 patent, BB&T has actively induced, and continues to

actively induce, infringement of the ‘455 patent by intending that others use, offer for sale, or sell

in the United States, products and/or services covered by one or more claims of the ‘455 patent,

including but not limited to BB&T’s mobile application P2P functionality as integrated with Zelle,

and any BB&T product and/or service, alone or in combination, that operates in materially the

same manner. BB&T provides such products and/or services to others, such as customers, who,

in turn, use, provision for use, offer for sale, or sell in the United States products and/or services

that directly infringe one or more claims of the ‘455 patent.

      90.      BB&T has actual knowledge of the ‘455 patent since at least as early as the service

upon BB&T of this Complaint. By the time of trial, BB&T will have known and intended (since

receiving such notice) that its continued actions would infringe and actively induce and contribute

to the infringement of one or more claims of the ‘455 patent.

      91.      BB&T has committed, and continues to commit, affirmative acts that cause

infringement of one or more claims of the ‘455 patent with knowledge of the ‘455 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more claims


                                                 38
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 39 of 67



of the ‘455 patent. BB&T induces such acts of infringement by its affirmative actions of

intentionally providing software components that when used in their normal and customary way

as desired and intended by BB&T, infringe one or more claims of the ‘455 patent and/or by directly

or indirectly providing instructions on how to use its products and/or services in a manner or

configuration that infringes one or more claims of the ‘455 patent, including those found at one or

more of the following:

•      https://www.bbt.com/online-access/online-banking/send-money-with-zelle.html

•      https://www.bbt.com/online-access/online-banking/u-by-bbt-video-demos.html

•      https://www.bbt.com/online-access/mobile-banking.html

•      https://apps.apple.com/us/app/u-digital-banking/id995112030

•      https://www.bbt.com/online-access/mobile-banking/mobile-faq.html

      92.      BB&T has also contributed to, and continues to contribute to, the infringement of

the ‘455 patent by others by knowingly providing products and/or services that, when installed and

configured result in a system as intended by BB&T, directly infringe one or more claims of the

‘455 patent by a third party, and which have no substantial non-infringing uses, or include a

separate and distinct software module described above that is especially made or especially

adapted for use in infringement of the ‘455 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      93.      As a result of BB&T’s acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

                                       COUNT IV
                     (BB&T’s Infringement of U.S. Patent No. 10,127,550)
      94.      Paragraphs 1-93 are reincorporated by reference as if fully set forth herein.




                                                39
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 40 of 67



      95.      The elements claimed by the ‘550 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘550 patent claims and teaches, inter alia, an improved system of processing

and authenticating, by a server, a TWNP between parties. The invention improved upon then

existing transaction authentication methods and systems, which were cumbersome, required

extensive disclosure of personal financial information, took several days to process and/or

provided insufficient mechanisms by which an originating/target bank could verify individual

transactions, with an improved server and aliasing scheme through which party identity and

transaction details could be verified and authenticated.

      96.      The invention further improved upon prior systems and methods by providing a

mechanism whereby even a target (e.g., recipient) not previously registered with a payment

network could receive transferred funds. This was accomplished by using unique alias information

for each party, and a “facilitator” server containing such alias information and other non-sensitive

transaction information, which could be used to verify the transaction in near real-time, without

an originating bank or customer having to provide sensitive bank account and other financial

information to a target bank or customer.

      97.      In the event of an intended target not being registered with a payment network, the

invention teaches a system and method by which the target is notified of the pending transfer and

provided instructions to retrieve the transferred funds, again, without disclosing secure financial

information outside of the recipient’s financial institution.

      98.      Instead of having to arrange a wire transfer by informing the originating bank of

the target’s name, bank account number, bank routing number, address, target bank name etc., a

consumer or business wishing to transfer funds to a target customer or business simply had to



                                                  40
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 41 of 67



provide an originator and target alias and other non-sensitive information that could be

authenticated by the facilitator server, but that was itself not sensitive financial information that

the target/originator wishes to keep confidential. Upon authentication by one or both of the

member banks, that bank is provided a guarantee that the transaction was valid, and the funds

could be made available substantially immediately, thereby dispensing with the need of sensitive

disclosures and complicated and lengthy approval processes.

      99.      Compared to the prior art, the claimed system for payment authentication and

processing is more resilient against fraud because nothing is exchanged during the transaction

process that could increase the risk of unauthorized transfers. The alias used to facilitate transfers

in Hoss’ system, which could be an email address or phone number, by itself cannot be used to

facilitate unauthorized transfers. Hoss’ system uses an aliasing database which requires only non-

sensitive information to be exchanged over the communications network and reconciles transfer

details using confidential information that is handled only by the customer’s own bank. Such a

system is highly resistant to man-in-the-middle attacks and/or spoofing. Thus, Hoss’ invention

improved TWNP systems by the use of such aliases, allowing for smaller more efficient databases

in place of large and disparate institution specific databases, as well as avoiding interoperability

issues between previously proprietary transaction systems.

      100.     The invention represented a technical solution to an unsolved technological

problem. The written description of the ‘550 patent describes, in technical detail, each of the

limitations in the claims, allowing a person of skill in the art to understand what those limitations

cover, and therefore what was claimed, and to also understand how the non-conventional and non-

generic ordered combination of the elements of the claims differ markedly from what had been

conventional or generic in the industry at the time of the inventions of the ‘550 patent.



                                                 41
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 42 of 67



      101.     For instance, the claims cover a specific and discrete way to address the problem

of reducing fraud and more easily and more securely authenticating transactions in TWNP

systems. The invention’s solution to this problem is a system that replaces use of private banking

information with machine-generated and pre-authenticated aliases to authorize and initiate the

transaction directly between financial institutions.

      102.     More particularly, the inventions disclosed in the ‘550 patent include transforming

non-sensitive user identifying information into an encoded alias which can be efficiently stored in

a shared database that is accessible by a number of banks nationwide. The non-sensitive alias

information is used by a transferor bank customer (the originator) to identify itself and recipient

of transfer requests (e.g., by providing a party alias). When payment is sent to a customer of a

bank that has integrated the shared database, the alias is used to authenticate the originator and the

recipient by matching the information received by the originator or recipient with the identification

stored in the specialized “alias” database. In this manner, financial institutions are assured that the

originator and recipient are authorized users. Thereafter, the banks can facilitate the transfer in

near real-time, using existing electronic fund transfer technologies, with limited risk that the

transaction is fraudulent, and without forcing one customer to share its confidential banking

information with the other customer. Moreover, from the user’s perspective, the process is

unobtrusive, fast and convenient, improving user adoption while still providing increased security.

While having wide-ranging implications for the financial industry, the solutions described in the

‘550 patent are narrowly tailored to the specific fund transfer problems identified above, and thus

do not preempt the entire field of securely transferring funds without requiring a transferee

customer to share its sensitive financial information with a transferor customer.




                                                  42
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 43 of 67



      103.     The claims of the ‘550 patent each recite a server, comprising a processor, the

processor including one or more program modules. Further, the claims of the ‘550 patent go onto

to recite the program modules being configured to send a message to a client device (e.g., recipient

mobile phone), wherein the message provides instructions for a target (recipient) to access the

server to receive payment; receive one or more messages from the client device, which include an

alias (e.g., email address, phone number, name, token, etc.) stored on the server to the target, a

transaction identifier assigned by the server identifying a transaction, and a target financial account

information (e.g., indication of a “pay-to” account or financial institution); authenticate the one or

more messages from the client device by searching for a stored alias and a stored transaction

identifier associated with the alias in a database that matches the alias and transaction identifier in

the one or more messages; and in response to authenticating, providing instructions to transfer a

payment amount from an originator financial account to a target financial account associated with

the target financial account information.

      104.     Certain embodiments of the invention also include providing instructions to another

server, in response to authenticating said messages, to initiate transfer of the payment amount from

an originator financial account to a target financial account.

      105.     The system covered by the asserted claims differs markedly from the conventional

and generic systems and methods in use at the time of this invention, which inter alia lacked the

claimed combination of facilitating server, stored alias, stored transaction identifier, instructions

for a target to receive the payment, authentication based on matching received and previously

stored alias and transaction identifier, and originator financial account and target financial account.

      106.     The ‘550 patent is drawn to solving the specific, technical problem of reducing the

potential for fraud in TWNP systems while more easily and more securely authenticating the



                                                  43
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 44 of 67



transaction, particularly in a mobile computing environment and/or over a public communications

network, without the disclosure of private banking information. Consistent with the problem

addressed being rooted in such TWNP systems, the ‘550 patent’s solutions of replacing private

banking information with machine generated, pre-authenticated aliases to facilitate a direct transfer

between financial institutions are also rooted in that same technology and cannot be performed

with pen and paper or in the human mind. For example, a human cannot use a machine generated

alias, which requires a specific sequence of numeric or alpha-numeric characters to identify a

desired transferee, never mind authenticate the transaction directly to that transferee’s financial

institution without requiring the transferee to disclose its private banking information outside of

its financial institution.

       107.     As noted in the patent’s specification, the invention’s benefits include removing the

inherent susceptibility of fraud in communications via public data networks, such as the Internet;

reducing the computing power and complexity required for authentication where very large

institution specific databases were previously used; and enabling near real-time money transfers

directly between financial institutions that maintain private banking networks incapable of

integrating with each other.

       108.     With knowledge of the ‘550 patent, BB&T has directly infringed, and continues to

directly infringe, literally and/or by the doctrine of equivalents, individually and/or jointly, at least

claims 1, 10, 12 and 15 of the ‘550 patent by making, using, testing, selling, offering for sale and/or

importing into the United States products and/or services covered by one or more claims of the

‘550 patent. BB&T’s products and/or services that infringe the ‘550 patent include, but are not

limited to, its mobile application P2P payment system referred to as “Send Money with Zelle”,




                                                   44
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 45 of 67



and any other BB&T products and/or services, either alone or in combination, that operate in

substantially the same manner.

      109.     Claim 1 of the ‘550 patent is reproduced below:

               10. A server comprising:
              a processor, the processor including one or more program modules
       configured to:
                send a message to a client device, wherein the message provides instructions
       for a target to access the server to receive payment;
              receive one or more messages from the client device, the one or more
       messages including an alias stored on the server to the target, a transaction identifier
       assigned by the server identifying a transaction, and a target financial account
       information;
               authenticate the one or more messages from the client device by searching
       for a stored alias and a stored transaction identifier associated with the alias in a
       database that matches the alias and transaction identifier in the one or more
       messages; and

               in response to authentication of the one or more messages from the client
       device, provide instructions to transfer a payment amount from an originator
       financial account to a target financial account associated with the target financial
       account information included in the one or more messages.

      110.     BB&T’s “U” mobile banking smartphone application in combination with BB&T’s
backend servers as integrated with the Zelle Alias Directory includes a server with a processor and
program modules configured to send a message to a client device with instructions to access the
server to receive a payment; receive from the client device an alias stored on the server and a
transaction identifier and a target financial account information; authenticate by comparing the
received alias and transaction identifier with a stored alias and transaction identifier; and provide
instructions to transfer the payment from the originating bank account to the target bank account
associated with the target financial account information, as claimed in the ‘550 patent.
      111.     For example, the BB&T “U” mobile application’s “send money with Zelle” P2P
payment function provides for an initiating transferor to send funds to a recipient transferee via
the BB&T backend servers as integrated with Zelle. The BB&T backend as integrated with Zelle
(server including processor and program modules) can operate to send a message with instructions




                                                 45
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 46 of 67



regarding accessing the server to receive funds (sent via a previously initiated transfer as noted
above) to the transferee’s client device (e.g., mobile phone) as illustrated below:




                                                 46
        Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 47 of 67




                                                                  e                                     ~                                         ~
             c...
          Enro.,ent


                            ~bd;::!
                                                        Authentication S.rvlces                   tdentity S.r~lces
                                                                                                  IO ~tnd Z•
                                                                                                   Beha'o'loml HIIUWy


                                                                                                     .....,_""
                                                                                             o.Yic:e Reputabon Conscftium
                                                                                                                            ll                    --
                                                                                                                                      Decision Services




                                                                                                                                            Rl1k Po6oes

             Log"
                                                                                                                                 rtvestlg~~telt   Support Functional!ly



          Ttansfer          l ~ellil

                                                 I ..
                                                                   ......
                                                        Slall..l$- AdJV• Aocounl. Port
                                                                                                       ··:a
                                                                                                       101tl010

                                                                                                       .,, 1

                                                                                                   Tranuctfonaf

                                                                                                     Fua.on Scote


                                                                                                    Data Augmentation
                                                                                                                                              •
                                                                                                                                              Partners

                                                                                                                                     VIM &Ma~dreltlht



                                                                                                                                            ... . ..
                                                                                         Result




  W ill the person I send money to be not if ied?
  Yesl They will receive a notification v ia ema il o r text message. The message may be
  sent by Zelle or by t heir bank or cred it un io n.


        Wit h a single brand and user experience, consumers can easily recognize, use and encourage
        others t o use the service. A consumer enrolls with Zelle using t he alias or tokent he recipient's
        email address or U.S. mobile number. During enrollment the token is sent via API to t he
        network's shared directory where it is stored along w ith a bank identification t o indicate what Flit
        is registered with. When payments are sent to a token. the sha red directory r ecognizes the bank
        ID and routes the payment over an API to the appropriate financia l institut ion where it t ranslat es
        t he token t o the recipient's bank account and cred its t he funds with in minutes. The token
        contains no bank account detail.



                          The member bank transm its inqui ry to EWS to determine if recipient's
                          token is in a "sha red directory."
                          Assume recipient is not in the di rectory.
                          EWS informs the member bank that recipient 's token is not in the
                          shared di rectory. (I f recipient is in the directory, payment is avai lable
                          same day, virtually in real t ime.)
                          The member bank contacts reci pient through the token advising the
                          recipie nt of t he pendi ng transfer by sender and requesting recipient to
                          enroll in t he service through reci pient's ba nk (if that bank offers the
                          Zelle payment service) or with EWS.
                           If recipient banks with a networ k m ember bank, recipient may en roll
                           in Zelle t hrough that bank .



      112.            BB&T’s backend servers as integrated with the Zelle Alias Directory receives one

or more messages from the client device (e.g., transferee’s mobile phone) which includes an alias

                                                                          47
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 48 of 67



for the target, the transaction identifier generated when the transferor submitted the transfer

request, and an indication of target financial account information (e.g., whether the target has

provided a “pay-to” account or financial institution):




                                                48
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 49 of 67




      113.     Furthermore, the BB&T backend as integrated with the Zelle Alias Directory

authenticates the one or more messages from the client device by searching for the alias and

transaction identifier in the database that matches the alias and transaction identifier received from

the client device:




                                                 49
        Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 50 of 67




      114.    In addition, in response to authentication, the BB&T backend servers as integrated

with the Zelle Alias Directory provides instructions to transfer the funds from the originator’s



                                              50
        Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 51 of 67



financial account to the target’s financial account associated with the target financial account

information:




                                              51
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 52 of 67



      115.     Additionally, BB&T has been, and currently is, an active inducer of infringement

of the ‘550 patent under 35 U.S.C. § 271(b) and contributory infringement of the ‘550 patent under

35 U.S.C. § 271(c) literally and/or by the doctrine of equivalents.

      116.     With knowledge of the ‘550 patent, BB&T has actively induced, and continues to

actively induce, infringement of the ‘550 patent by intending that others use, offer for sale, or sell

in the United States, products and/or services covered by one or more claims of the ‘550 patent,

including but not limited to BB&T’s mobile application P2P functionality as integrated with Zelle,

and any BB&T product and/or service, alone or in combination, that operates in materially the

same manner. BB&T provides such products and/or services to others, such as customers, who,

in turn, use, provision for use, offer for sale, or sell in the United States products and/or services

that directly infringe one or more claims of the ‘550 patent.

      117.     BB&T has actual knowledge of the ‘550 patent since at least as early as the service

upon BB&T of this Complaint. By the time of trial, BB&T will have known and intended (since

receiving such notice) that its continued actions would infringe and actively induce and contribute

to the infringement of one or more claims of the ‘550 patent.

      118.     BB&T has committed, and continues to commit, affirmative acts that cause

infringement of one or more claims of the ‘550 patent with knowledge of the ‘550 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more claims

of the ‘550 patent. BB&T induces such acts of infringement by its affirmative actions of

intentionally providing software components that when used in their normal and customary way

as desired and intended by BB&T, infringe one or more claims of the ‘550 patent and/or by directly

or indirectly providing instructions on how to use its products and/or services in a manner or




                                                 52
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 53 of 67



configuration that infringes one or more claims of the ‘550 patent, including those found at one or

more of the following:

•      https://www.bbt.com/online-access/online-banking/send-money-with-zelle.html

•      https://www.bbt.com/online-access/online-banking/u-by-bbt-video-demos.html

•      https://www.bbt.com/online-access/mobile-banking.html

•      https://apps.apple.com/us/app/u-digital-banking/id995112030

•      https://www.bbt.com/online-access/mobile-banking/mobile-faq.html

      119.     BB&T has also contributed to, and continues to contribute to, the infringement of

the ‘550 patent by others by knowingly providing products and/or services that, when installed and

configured result in a system as intended by BB&T, directly infringe one or more claims of the

‘550 patent by a third party, and which have no substantial non-infringing uses, or include a

separate and distinct software module described above that is especially made or especially

adapted for use in infringement of the ‘550 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      120.     As a result of BB&T’s acts of infringement, Plaintiff has suffered and will

continue to suffer damages in an amount to be proved at trial.

                                       COUNT V
                     (BB&T’s Infringement of U.S. Patent No. 10,467,621)
      121.     Paragraphs 1-120 are reincorporated by reference as if fully set forth herein.

      122.     The elements claimed by the ‘621 patent, taken alone or in combination, were not

well-understood, routine or conventional to one of ordinary skill in the art at the time of the

invention. Rather, the ‘621 patent claims and teaches, inter alia, an improved system to process

and authenticate a TWNP between parties. The invention improved upon then existing transaction

authentication methods and systems, which were cumbersome, required extensive disclosure of


                                                53
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 54 of 67



personal financial information, took several days to process and/or provided insufficient

mechanisms by which an originating/target bank could verify individual transactions, with an

aliasing scheme through which party identity and transaction details could be verified and

authenticated. This was accomplished by using a unique alias to identify a transferee/recipient,

transaction identifier, resource identifier, as well as a “facilitator” server containing alias

information and other non-sensitive transaction information which could be used to verify the

transaction in near real-time, without an originating bank or customer having to provide sensitive

bank account and other financial information to a target bank or customer.

       123.    Instead of having to arrange a wire transfer by informing the originating bank of

the target’s name, bank account number, bank routing number, address, target bank name etc., a

consumer or business wishing to transfer funds to a target customer or business

(transferee/recipient) simply had to provide an alias for the originator and target that could be

authenticated by the facilitator server, but that was itself not sensitive financial information that

the target/originator wishes to keep confidential. Upon authentication by one or both of the

member banks, that bank provided a guarantee that the transaction was valid, and the funds could

be made available substantially immediately, thereby dispensing with the need for sensitive

disclosures and complicated and lengthy approval processes.

       124.    Compared to the prior art, the claimed system for payment authentication and

processing is more resilient against fraud because nothing is exchanged during the transaction

process that could increase the risk of unauthorized transfers. The alias used to facilitate transfers

in Hoss’ system, which could be an email address or phone number for example, by itself cannot

be used to facilitate unauthorized transfers. Hoss’ system uses an aliasing database which requires

only non-sensitive information to be exchanged over the communications network and reconciles



                                                 54
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 55 of 67



transfer details using confidential information that is handled only by the customer’s own bank.

Such a system is highly resistant to man-in-the-middle attacks and/or spoofing. Thus, Hoss’

invention improved TWNP systems by the use of such aliases, allowing for smaller more efficient

databases in place of large and disparate institution specific databases, as well as avoiding

interoperability issues between previously proprietary transaction systems.

       125.    The invention represented a technical solution to an unsolved technological

problem. The written description of the ‘621 patent describes, in technical detail, each of the

limitations in the claims, allowing a person of skill in the art to understand what those limitations

cover, and therefore what was claimed, and to also understand how the non-conventional and non-

generic ordered combination of the elements of the claims differ markedly from what had been

conventional or generic in the industry at the time of the inventions of the ‘621 patent.

       126.    For instance, the claims cover a specific and discrete way to address the problem

of reducing fraud and more easily and more securely authenticating transactions in TWNP

systems. The invention’s solution to this problem is a system that replaces use of private banking

information with machine-generated and pre-authenticated aliases to authorize and initiate the

transaction directly between financial institutions.

       127.    More particularly, the inventions disclosed in the ‘621 patent include transforming

non-sensitive user identifying information into an encoded alias which can be efficiently stored in

a shared database that is accessible by a number of banks nationwide. The non-sensitive alias

information is used by a transferor bank customer (the originator) to identify itself and recipient

of transfer requests (e.g., by providing a party alias). When payment is sent to a customer of a

bank that has integrated the shared database, the alias is used to authenticate the originator and the

recipient by matching the information received by the originator or recipient with the identification



                                                 55
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 56 of 67



stored in the specialized “alias” database. In this manner, financial institutions are assured that the

originator and recipient are authorized users. Thereafter, the banks can facilitate the transfer in

near real-time, using existing electronic fund transfer technologies, with limited risk that the

transaction is fraudulent, and without forcing one customer to share its confidential banking

information with the other customer. Moreover, from the user’s perspective, the process is

unobtrusive, fast and convenient, improving user adoption while still providing increased security.

While having wide-ranging implications for the financial industry, the solutions described in the

‘621 patent are narrowly tailored to the specific fund transfer problems identified above, and thus

do not preempt the entire field of securely transferring funds without requiring a transferee

customer to share its sensitive financial information with a transferor customer.

       128.    The claims of the ‘621 patent each recite receiving, at a server from an originator

device (e.g., mobile phone), one or more messages identifying an originator alias and a target alias

and including instructions to transfer resources from the originator alias to the target alias.

Authenticating, by the server, the message(s) by matching the originator alias and the target alias

to a plurality of aliases in one or more databases; identifying, by the server, a first payment

destination identifier in the database associated with the originator alias and a second payment

destination identifier associated with the target alias; and facilitating transfer of the one or more

resources from a funding mechanism associated with the first payment destination identifier to an

entity associated with the second payment identifier.

       129.    The system covered by the asserted claims differs markedly from the conventional

and generic methods in use at the time of this invention, which inter alia lacked the claimed

combination of originator and target alias, authenticating base upon matching said aliases with

aliases stored in a database, identifying payment destination identifiers associated with the aliases



                                                  56
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 57 of 67



in the database; and facilitating the transfer of funds from a funding source associated with the

first payment identifier to an entity associated with the second payment identifier.

        130.    The ‘621 patent is drawn to solving the specific, technical problem of reducing the

potential for fraud in TWNP systems while more easily and more securely authenticating the

transaction, particularly in a mobile computing environment and/or over a public communications

network, without the disclosure of private banking information. Consistent with the problem

addressed being rooted in such TWNP systems, the ‘621 patent’s solutions of replacing private

banking information with machine generated, pre-authenticated aliases to facilitate a direct transfer

between financial institutions are also rooted in that same technology and cannot be performed

with pen and paper or in the human mind. For example, a human cannot use a machine generated

alias, which requires a specific sequence of numeric or alpha-numeric characters to identify a

desired transferee, never mind authenticate the transaction directly to that transferee’s financial

institution without requiring the transferee to disclose its private banking information outside of

its financial institution.

        131.    As noted in the patent’s specification, the invention’s benefits include removing the

inherent susceptibility of fraud in communications via public data networks, such as the Internet;

reducing the computing power and complexity required for authentication where very large

institution specific databases were previously used; and enabling near real-time money transfers

directly between financial institutions that maintain private banking networks incapable of

integrating with each other.

        132.    BB&T has directly infringed, and continues to directly infringe, literally and/or by

the doctrine of equivalents, individually and/or jointly, at least claim 1 of the ‘621 patent by

making, using, testing, selling, offering for sale and/or importing into the United States products



                                                 57
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 58 of 67



and/or services covered by one or more claims of the ‘621 patent. BB&T’s products and/or

services that infringe the ‘621 patent include, but are not limited to, its “U” mobile application P2P

payment system referred to as “Send Money with Zelle”, and any other BB&T products and/or

services, either alone or in combination, that operate in substantially the same manner.

        133.    Claim 1 of the ‘621 patent is reproduced below:

                1. A method comprising:
                receiving, at a server, one or more messages from an originator device, the
        one or more message identifying an originator alias and a target alias, the one or
        more messages instructing the server to transfer one or more resources from the
        originator alias to the target alias;
                 in response to receiving the one or more messages, authenticating, by the
        server, the one or more messages by matching the originator alias and the target
        alias to a plurality of aliases in one or more databases, respectively;
                in response to the authenticating the one or more messages, identifying, by
        the server, a first payment destination identifier in the database associated with the
        originator alias and a second payment destination identifier associated with the
        target alias; and
                facilitating, by the server, transfer of the one or more resources from a
        funding mechanism associated with the first payment destination identifier to an
        entity associated with the second payment identifier.

       134.     BB&T’s mobile banking smartphone application in combination with BB&T’s
backend servers as integrated with the Zelle Alias Directory performs a method comprising
receiving, at a server, one or more messages from an originator device, the one or more messages
identifying an originator alias and a target alias and instructing the server to transfer a resource
from the originator alias to the target alias, as illustrated below:




                                                   58
Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 59 of 67




                              59
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 60 of 67




      135.     BB&T’s backend servers as integrated with the Zelle Alias Directory, in response

to receiving the one or more messages, authenticate, by the server, the one or more messages by

matching the originator alias and the target alias to a plurality of aliases in one or more databases:




                                                 60
Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 61 of 67




                              61
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 62 of 67



      136.     Furthermore, BB&T’s backend servers as integrated with the Zelle Alias Directory,

in response to authenticating the one or more messages, identify, by the server, a first payment

destination identifier in the database associated with the originator alias and a second payment

destination identifier associated with the target alias:




                                                  62
          Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 63 of 67




       137.    BB&T’s backend servers as integrated with the Zelle Alias Directory also,

facilitate, by the server, transfer of the one or more resources from a funding mechanism associated

with the first payment destination identifier to an entity associated with the second payment

identifier:




                                                63
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 64 of 67



      138.     Additionally, BB&T has been, and currently is, an active inducer of infringement

of the ‘621 patent under 35 U.S.C. § 271(b) and contributory infringement of the ‘621 patent under

35 U.S.C. § 271(c) literally and/or by the doctrine of equivalents.

      139.     With knowledge of the ‘621 patent, BB&T has actively induced, and continues to

actively induce, infringement of the ‘621 patent by intending that others use, offer for sale, or sell

in the United States, products and/or services covered by one or more claims of the ‘621 patent,

including but not limited to BB&T’s mobile application P2P functionality as integrated with Zelle,

and any BB&T product and/or service, alone or in combination, that operates in materially the

same manner. BB&T provides such products and/or services to others, such as customers, who,

in turn, use, provision for use, offer for sale, or sell in the United States products and/or services

that directly infringe one or more claims of the ‘621 patent.

      140.     BB&T has actual knowledge of the ‘621 patent since at least as early as the service

upon BB&T of this Complaint. By the time of trial, BB&T will have known and intended (since

receiving such notice) that its continued actions would infringe and actively induce and contribute

to the infringement of one or more claims of the ‘621 patent.

      141.     BB&T has committed, and continues to commit, affirmative acts that cause

infringement of one or more claims of the ‘621 patent with knowledge of the ‘621 patent and

knowledge or willful blindness that the induced acts constitute infringement of one or more claims

of the ‘621 patent. BB&T induces such acts of infringement by its affirmative actions of

intentionally providing software components that when used in their normal and customary way

as desired and intended by BB&T, infringe one or more claims of the ‘621 patent and/or by directly

or indirectly providing instructions on how to use its products and/or services in a manner or




                                                 64
         Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 65 of 67



configuration that infringes one or more claims of the ‘621 patent, including those found at one or

more of the following:

•      https://www.bbt.com/online-access/online-banking/send-money-with-zelle.html

•      https://www.bbt.com/online-access/online-banking/u-by-bbt-video-demos.html

•      https://www.bbt.com/online-access/mobile-banking.html

•      https://apps.apple.com/us/app/u-digital-banking/id995112030

•      https://www.bbt.com/online-access/mobile-banking/mobile-faq.html

      142.     BB&T has also contributed to, and continues to contribute to, the infringement of

the ‘621 patent by others by knowingly providing products and/or services that, when installed and

configured result in a system as intended by BB&T, directly infringe one or more claims of the

‘621 patent by a third party, and which have no substantial non-infringing uses, or include a

separate and distinct software module described above that is especially made or especially

adapted for use in infringement of the ‘621 patent and is not a staple article or commodity of

commerce suitable for substantial non-infringing use.

      143.     As a result of BB&T’s acts of infringement, Plaintiff has suffered and will continue

to suffer damages in an amount to be proved at trial.




                                                65
     Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 66 of 67



                                 PRAYER FOR RELIEF

     Plaintiff requests that the Court enter judgment against BB&T:

            (A)     that BB&T has infringed one or more claims of each of the above patents-

    in-suit, directly and/or indirectly, literally and/or under the doctrine of equivalents;

            (B)     awarding damages sufficient to compensate Plaintiff for BB&T’s

    infringement under 35 U.S.C. § 284;

            (C)     enjoining BB&T’s infringement of the patents-in-suit;

            (D)     finding this case exceptional under 35 U.S.C. § 285 and awarding Plaintiff

    its reasonable attorneys’ fees;

            (E)     awarding Plaintiff its costs and expenses incurred in this action;

            (F)     awarding Plaintiff prejudgment and post-judgment interest; and

            (G)     granting Plaintiff such further relief as the Court deems just and

    appropriate.

                              DEMAND FOR JURY TRIAL

     Plaintiff demands trial by jury of all claims so triable under Federal Rule of Civil

Procedure 38.




                                              66
       Case 6:19-cv-00648-ADA Document 1 Filed 11/06/19 Page 67 of 67




Date: November 6, 2019             Respectfully submitted,


                                   /s/ Derek Gilliland
                                   DEREK GILLILAND
                                   State Bar No. 24007239
                                   Of Counsel
                                   SOREY LAW FIRM, PLLC
                                   109 W. Tyler St.
                                   Longview, TX 75601
                                   903.212.2822 (Telephone)
                                   derek@soreylaw.com

                                   KARL RUPP
                                   State Bar No. 24035243
                                   NIX PATTERSON, LLP
                                   1845 Woodall Rodgers Fwy., Suite 1050
                                   Dallas, TX 75201
                                   972.831.1188 (Telephone)
                                   972.444.0716 (Facsimile)
                                   krupp@nixlaw.com


                                   OF COUNSEL:

                                   PAUL J. HAYES
                                   phayes@princelobel.com
                                   MATTHEW VELLA
                                   mvella@princelobel.com
                                   ROBERT R. GILMAN
                                   rgilman@princelobel.com
                                   JONATHAN DEBLOIS
                                   jdeblois@princelobel.com
                                   ALEX BREGER
                                   abreger@princelobel.com
                                   PRINCE LOBEL TYE LLP
                                   One International Place, Suite 3700
                                   Boston, MA 02110
                                   Tel: (617) 456-8000
                                   Fax: (617) 456-8100

                                   COUNSEL for PLAINTIFFS




                                     67
